Case 1:20-cv-02245-EGS-GMH Document 97-2 Filed 01/19/21 Page 1 of 6




                         Exhibit 2
        Case 1:20-cv-02245-EGS-GMH Document 97-2 Filed 01/19/21 Page 2 of 6



                                     Ombudsman for Migrants.

Objective: Verification of conditions and services provided at the time of reception of Guatemalan
returnees, as well as the procedures established to attend to them.

Site: Center for Returned Populations of the Guatemalan Migration Institute (GMI)

November 18, 2020

Author of the Report: Herberth Caceres – ACA-Human Rights Ombudsman’s Office (PDH, by its
acronym in English), Humanitarian Response Team
Start time: 11:10 am

Returned Persons:

Flight N285XA landed at 11:40 a.m. from Guatemala with 64 people.
    • 9 unaccompanied girls/adolescent women
       25 unaccompanied boys/adolescent men (3 adolescents who entered as unaccompanied minors
       were of legal age).
    • 29 single adults, 11 men and 18 women

Roadmap of care provided by the institutions involved in the reception process:
   • The flight landed at 11:40 (reported as 1/2 late, in the morning).
   • All the returnees got off the airplane and went inside as it was raining, first the unaccompanied
     minors and then the adults.
   • The GMI began registering children and adolescents, those selected were then swabbed, those
     who could not be identified went on to the National Registry of Persons (RENAP, by its acronym
     in Spanish), finally they were placed in an area for engagement with civil society organizations
     and institutions; each person was given refreshments; three people who arrived as unaccompanied
     minors were identified as being over the age of 18 and as a result were placed in the area
     designated for adults.
   • As the adult registration process was about to end, the ICE delegate present at the center informed
     GMI that a judge in the United States had ruled as illegal the deportation of unaccompanied
     minors captured at the border, without giving them the opportunity to be heard by a competent
     judge, according to Title 42, which is why the representative stated that the airplane’s departure
     with the unaccompanied minor on board had occurred after the court’s decision and therefore
     illegal (photo #1: cellphone showing the news), so ICE requested to return the unaccompanied
     minors on the same airplane that had brought them.
   • ICE stated that, due to the aforementioned news, tomorrow (November 19) only 1 unaccompanied
     minor would come under the policy stipulated in Title 8, who received a negative ruling by a
     judge.
   • The need for adults to leave was raised. Due to the time of day, it was going to be difficult for
     them to find the means to go back to their communities; at the same time, staff from the Attorney
     General's Office speaking through a megaphone, attempted to explain the situation
     to the unaccompanied minors, asking if they wanted to return to the US, one of the minors, who
     was found to be of legal age stated that he did not wish to return, so he was authorized to leave
     the Center with the other people of legal age, the buses were bound for Trebol and CENMA.
                                                   1
    Case 1:20-cv-02245-EGS-GMH Document 97-2 Filed 01/19/21 Page 3 of 6



•   The children did not understand what was happening, [and] although they were asked, they did
    not grasp the legal implications of returning, some considered that they were going to remain in
    the US, when the appropriate thing would be to transfer them to a Detention Center for minors
    while the case is brought before a competent judge. The information regarding the return was
    meant for all those who came identified on the flight as unaccompanied minors, although three
    adults were found within the group, the decision was that everyone should return.
•   Herberth Caceres from the ACA-PDH Office Humanitarian Response team maintained constant
    communication with the Coordinator of the ACA-PDH Office Humanitarian Response Team,
    with the Ombudsman for Migrant Persons and the Ombudsman for Children and Adolescents;
    the Ombudsman for Migrants gave instructions to the delegate of the ACA Human Rights
    Ombudsman Office’s Humanitarian Response Team to bring to the attention of the Coordinator
    of the Center for Returned Populations of the Guatemalan Migration Institute that the returnees
    had already entered the national territory and therefore it is the responsibility of the State of
    Guatemala to provide due protection, where ICE does not have jurisdiction and therefore should
    be placed under the protection of the Guatemalan government. The representative of the
    Guatemalan Migration Institute responded that the Migration Code addresses family reunification
    in one of its articles, which would be the one they were going to apply for the transfer of minors
    to the US; and stated that they would not be allowed to enter the country, adding that in the
    registration process most had given telephone numbers to contact their corresponding relatives in
    the United States and indicated that they wanted to be reunited with them.
•   The Ombudsman for Migrant Persons requested the unaccompanied children’s flight manifest to
    which the Coordinator of the Center for Returned Populations responded that it would be
    requested through the Access to Information Unit of the Guatemalan Institute of Migration.
•   The representatives of the Ministry of Foreign Affairs - MINEX (by its acronym in Spanish) were
    asked to give their opinion on the matter and they requested that we talk with the representative
    from the Attorney General’s Office.
•   The representative from the Attorney General’s Office stated that they were drawing up a report
    of the decision that was being taken, which the Human Rights Ombudsman’s Office had no access
    to; however, she did say that the argument that would be used for the return of the minors was
    “Repatriation for family reunification” and that she was awaiting the response from ICE on what
    the return flight would be like, commercial or private.
•   The results of the swab tests performed on the unaccompanied minors were released, with four
    of them (3 boys and 1 girl) testing positive, the staff of the Attorney General’s office decided that
    the 4 could not be returned to the US, so they would be placed in quarantine, and reunited with
    their relatives in Guatemala after finishing the quarantine and after that sent to the US.
•   The unaccompanied minor’s airplane boarding process was undertaken again
•   Later, the Attorney General’s Office (PGN, by its acronym in Spanish) staff left with the children
    who tested positive for COVID-19 to be taken to the Secretariat of Social Welfare
    of the Presidency, transporting them to the corresponding shelter.
•   A final tour was made, only agents from the National Police (PNC, by its acronym in Spanish)
    remained to provide security for the Center, the plane had had its wheel chocks removed and it
    was in the process of initiating take-off.
•   Subsequently, the Secretariat of Social Welfare of the Presidency informed the Ombudsman
    for Children and Adolescents that the unaccompanied minors got off the plane again and that all
    the children had been transferred to a shelter located in zone 1 of the Capital City.
•   Between 2:00 p.m. and 3:00 p.m., the Ombudsman for Children and Adolescents was in contact

                                                 2
         Case 1:20-cv-02245-EGS-GMH Document 97-2 Filed 01/19/21 Page 4 of 6



        with the Attorney General's Office for Children and Adolescents relaying the responsibilities in
        this regard, to which the Ombudsman’s office for Children and Adolescents from the Attorney
        General's Office for Children and Adolescents replied that they were not responsible for this case
        located in an international area and therefore it was the Guatemalan Migration Institute who
        should make the decision.

November 19, 2020

Authors of the Report: Carlos Eduardo Woltke Martinez, Ombudsman for Uprooted and Migrant
population; Luis Fernando De Leon Laparra.

Verification took place in the site where the unaccompanied minors were transferred to in conjunction
with the Ombudsman for Children and Adolescents under the responsibility of the Secretariat of Social
Welfare of the Presidency.

   •    Through information provided by the team of the Secretariat of Social Welfare of the
        Presidency, the flight landed at 11:40 am, the unaccompanied minors were immediately taken off
        the plane, it was raining, already in the room, they went directly to immigration control, then each
        child was swabbed, and later interviewed by staff of the Ombudsman for Children and
        Adolescence of the Attorney General's Office.
    •    At the same time, they were given a snack and were interviewed by the Secretariat of Social
         Welfare (SBS, by its acronym in Spanish). Around 1:00 p.m. the unaccompanied minors were
         put back on the plane, except those who stated that they did not wish to return and those who
         were being diagnosed positive for COVID-19.
   •    The children remained on the plane between 1:00 p.m. and 5:30 p.m., to be taken off again,
        without having had lunch, as reported by SBS staff, lunch was given to the them at 6:00 pm.
   •    The unaccompanied minors, on the day of the verification were physically well, the cases
        diagnosed positive for COVID-19 were separated and taken to an area to quarantine. They were
        emotionally unstable, first due to the process of deportation, second for what they went through
        at the airport, since GMI and PGN personnel asked them if they wanted to return and they replied
        “yes!,” in unison and unequivocally and later they were taken off the plane to be taken to the SBS
        shelter.
   •    At the AJAU Hotel run by SBS, 9 interviews were conducted with the same number of
        adolescents, who were chosen randomly, they said:
        ◼ They were never informed by the North American authorities of the process of deportation.
        ◼ They were not visited by any consular agent of the State of Guatemala.
        ◼ Feeling disappointed because they had been told at the airport that they were coming back
             to the United States and that did not happen.
        ◼ Some teenagers made the trip to meet with their father, mother or brothers.
        ◼ They wanted to return home soon.

FINDINGS:

   •    The authorities of the Guatemalan Migration Institute carried out the migration process
        and after this process they were willing to hand over the children to the American
        authorities.


                                                     3
        Case 1:20-cv-02245-EGS-GMH Document 97-2 Filed 01/19/21 Page 5 of 6



   •   Even though the delegates of the Ombudsman’s office for Children and Adolescents of the
       Attorney General's Office were present at the site, having interviewed the unaccompanied minors,
       according to the obligations of the State regarding the responsibility to protect and guarantee at
       all times the integrity, safety and well-being of the unaccompanied minors in this situation, was
       able to act in accordance with the actions already carried out within the national territory.
   •   Both the delegates of the Guatemalan Migration Institute and the Ombudsman’s office for
       Children and Adolescents of the Attorney General showed a lack of knowledge regarding the
       approach of the regulations in the Migration Code and the administrative aspects related to what
       an “international area” is, in addition to little will to protect the rights of unaccompanied minor
       and to fulfill the responsibilities of the State.
   •   The unaccompanied minors did not have accurate and concrete advice and information on the
       procedure to be applied in their cases of returning to the United States.
   •   The adolescents were transferred by SBS to the Ajau hotel located in zone 1 of Guatemala City,
       where they were received by their staff, distributed according to the capacity of each room.
   •   Each child sleeps in a shared room (for 3 people), they have a full private bathroom, television,
       fan.
   •   They have common spaces for individual and group activities (with social distancing measures
       and use of masks).
   •   Children receive 5 meals a day.
   •   To ensure communication with the family, calls and video calls are made.

RECOMMENDATIONS:

To the Guatemalan Migration Institute

   1. Conduct the necessary investigations under your charge to establish the relevant facts from
      November 18, 2020, when people returned on flight N285XA, landing at 11:40 a.m. in
      Guatemala, among whom were 9 unaccompanied girls/adolescent women and 25 unaccompanied
      boys/adolescent men (3 adolescents who entered as BGA were of legal age) and 29 adults, related
      to the information registered and decision making which could have violated the right to integrity
      and rights under Guatemalan territory of migrant persons, specially, Guatemalan children
      returnees.

To the General Attorney’s Office

   1. Give instructions to your staff to ensure that they effectively protect the rights of children and
      adolescents in situation of migration within the Guatemalan territory, guaranteeing the safety,
      integrity and physical and emotional stability as is appropriate to each case, so that the events that
      occurred on November 18, 2020 are not repeated.
   2. Carry out the necessary actions in order to train and educate staff under its responsibility,
      especially to the Ombudsman for Children and Adolescents Office, aimed at correctly applying
      the criteria established in the Law on Comprehensive Protection of Children and Adolescents,
      Migration Code, national protection and international standards regarding the protection of
      migrant children.

To the Secretariat of Social Welfare of the Presidency


                                                    4
        Case 1:20-cv-02245-EGS-GMH Document 97-2 Filed 01/19/21 Page 6 of 6



   1. Carry out the necessary actions in order to continue with specialized care for migrant children
      and monitor the current situation and conditions of children and adolescents affected by the events
      that occurred on November 18, 2020, when people returned on flight N285XA, landing at 11:40
      a.m. in Guatemala, among whom were 9 unaccompanied girls/adolescent women and
      25 unaccompanied boys/adolescent men (3 adolescents who entered as BGA were of legal age).

To the Ministry of Foreign Affairs

   1. Determine the situation of the children and adolescents affected in this case, to determine the
      rights that protect them in the United States of America, and inform their relatives or those
      responsible for them, thus guaranteeing the due process and the protection of their rights.

Annex

Photograph shown by ICE delegate at the Center for Returned Populations of the GMI.




                                                   5
